I am in accord with the views expressed in the opinion of Mr. Justice Cothran in overruling the exception imputing error to the presiding Judge in his charge on the measure of damages, and also agree with the view stated as to it not being the duty of the proprietor to gently lay his hands upon the trespasser as a necessary step to exercise the right of the use of force in ejecting the trespasser; but I do not agree with the position that there was no evidence that the defendant was, at the time he struck the plaintiff, attempting to exercise his right to eject the plaintiff. I think there was some testimony to be considered by the jury on this issue. Take, for instance, the following testimony of the witness Ussery, who testified on behalf of the defendant:
"A.P. Ussery, sworn says: I was clerking for Mr. Walker. He went back to the office and in about 3 minutes *Page 105 
Mr. Shramek went back and I heard them saying something about a bill. Mr. Shramek came out first and leaned up just above the ice box and later Walker came out.
"Q. Tell us what took place between them? A. Mr. Vance (Shramek) said, pay you a penny, or a dollar, or God damn else, and then Mr. Walker ordered him (Shramek) out of the store, and he did not go, and he (Walker) returned to the office, and come back, and I seen he had an axe-handle.
"Q. Which hand did he have it in? A. Right hand.
"Q. What happened then? A. And he ordered him (Shramek) out again, and he (Shramek) did not move, and finally he (Shramek) took about three steps and wheeled around.
"Q. Who took three steps? A. Mr. `Vance' (Shramek).
"Q. Which way was he going? A. Starting toward the door.
"Q. And started toward the door, and took three steps, and what did he do? A. Turned around.
"Q. Where did he have his hand when he turned around? A. He had his right hand in his front pocket.
"Q. You say, he had his right hand in his front pocket? A. Yes, sir.
"Q. And turned around, and who was he facing when he turned around? A. Mr. Walker, and just as he turned around Mr. Walker hit him.
"Q. With what? A. The axe-handle."
Also take the testimony of the defendant, Walker, on this point:
"A. After that he (Shramek) walked on out of the office, and went and leaned up by the side of the ice box, and leaned up with his feet out this way. I walked on out and asked him the question, and I said, `Vance,' how long have you been owing this thing, and he said God damn whole year, and I said, well are you going to pay it. And he said, I will not pay one cent, one dollar, or a God damn thing, or else, and grinned in my face. I told him I wanted him to get *Page 106 
out of here, and I meant for him to stay out, I do not want anybody that will get my groceries, and insult me, and my clerks in the store about it. I turned around and I walked back to the office. I stayed in there, I suppose a minute and a half, or possibly two minutes, and he was still there, and I saw a piece of axe-handle, and they called it a big hickory stick, and we used it there to hold up the window, and it was not salable, and could not sell the axe-handle, and split right where the handle goes in the axe, and split off just like a shovel. I walked out there, and stood right in front of him, and like that was the counter, and I stood right there, and I said, `Vance,' I told you to get out of here, and I do not want anything more to do with you, and he stood for a second and finally he did start to go out, and about that time Sturkey and Lee was coming in at the front door, and they were coming in, and he made about two steps, he turned around with his right hand in this pocket (witness indicating) and a cracker box there in between the two counters, and the counters were very close, and just as he got just by the cracker box he made a quick turn, and after I ordered him out of the store twice, and did not like to do anything and I had no belief that he wanted to do me some bodily harm, and I hit him with the axe-handle.
"Q. I notice you motioned with your right hand. You left handed? A. No, sir.
"Q. You hit him with the axe-handle with your right hand. Where did you hit him? A. On the left side right about there.
"Q. He was not walking out of the store like he said, with his back to you when you hit him? A. When he started to walk out and he turned around.
"Q. And you hit him after he had turned around facing you? A. Yes, sir."
Whether this testimony was true or not is not within the province of this Court to say, but in my opinion it was certainly some testimony to be considered by the jury on the *Page 107 
question now under consideration, and made an issue for the jury as to whether or not the defendant was at the time he struck the plaintiff attempting to exercise his right to eject the plaintiff. Neither do I agree with the position that the defendant's pleas of self-defense are a negation of any purpose on his part to put the plaintiff out of his store. As I view the testimony quoted above, if the same is to be believed, which is a question for the jury, it cannot be said that there was an absence of any effort on the part of the defendant to exercise his right to eject the plaintiff. In my opinion the two pleas are not inconsistent, and the interposing of one is not a negation of the other. The exercising of the right to eject a trespasser may and often does bring on a personal difficulty, but this is no reason why a proprietor under such circumstances should be denied the right to plead the law of self-defense, if he meets the requirements, and neither should he be denied the right with which he as proprietor under the law is clothed because he sets up the plead of self-defense when he strikes the trespasser at the time the trespasser is attempting to inflict serious bodily injury on him (the proprietor). Such is the position the defendant was placed in, if the above-quoted testimony is a correct statement of what transpired. Whether that statement is true is a jury question and not a question for this Court.
In my opinion the charge that the proprietor "must first use gentle means and lay his hands upon him (the trespasser) gently" was error, and this Court cannot say that the charge did not influence the verdict. This error was not corrected elsewhere in the charge. I therefore dissent from the majority opinion and think that the judgment of this Court should be that the judgment of the Circuit Court be reversed and the case remanded to that Court for a new trial.
Let the exceptions and the Judge's charge be reported. *Page 108